[Cite as State v. Brown, 2021-Ohio-3078.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

STATE OF OHIO,                                       CASE NO. 2021-L-017

                 Plaintiff-Appellee,
                                                     Criminal Appeal from the
        -v-                                          Court of Common Pleas

GREGORY BROWN,
                                                     Trial Court No. 2020 CR 000062
                 Defendant-Appellant.


                                            OPINION

                                     Decided: September 7, 2021
                                         Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Brian A. Smith, Brian A. Smith Law Firm, LLC, 755 White Pond Drive, Suite 403, Akron,
OH 44320 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}    Appellant, Gregory Brown, appeals the final judgment of conviction and

sentencing entered by the Lake County Court of Common Pleas on January 21, 2021.

For the reasons set forth herein, the judgment is affirmed.

        {¶2}    One evening in January 2020, Patrolman Cook happened to be behind a

silver Nissan, later determined to be driven by appellant, travelling southbound on East

286th Street in Wycliffe, Ohio toward Euclid Avenue. The Patrolman testified that he

observed the vehicle turn right onto Euclid Avenue into the leftmost westbound lane,
instead of into the curb lane as required by law. He also testified that the vehicle came

to a stop “past the stop bar and came to a stop in the cross walk prior to turning,” though

he did not mention this violation to appellant at the time.

       {¶3}   Patrolman Cook initiated a traffic stop and testified that immediately upon

approach he detected a strong odor of marijuana emanating from the vehicle. The vehicle

was thereafter determined to be a rental car rented by one of the occupant’s girlfriend,

but none of the vehicle’s passengers were authorized to operate the vehicle. Therefore,

the vehicle had to be towed and it was necessary to conduct an inventory of the vehicle’s

contents. Additionally, based on the odor of marijuana, Patrolman Cook had probable

cause to conduct a search of the vehicle. The search yielded a baggie of suspected crack

cocaine hidden under the drivers’ seat, a scale with a white powder residue between the

front seats, and a bag of marijuana. Appellant was arrested for possession of drug

paraphernalia; however, he was not cited for any traffic violation.

       {¶4}   Appellant was indicted on three counts: Counts 1 and 2, Possession of

Cocaine, a felony of the fifth degree, in violation of R.C. 2925.11; and Count 3, Illegal Use

or Possession of Drug Paraphernalia, a misdemeanor of the fourth degree, in violation of

R.C. 2925.14(C)(1). All three counts included forfeiture specifications as set forth in R.C.

2941.1417 and R.C. 2981.04. Initially, appellant pleaded not guilty and filed a Motion to

Suppress, alleging that officers did not have reasonable suspicion to conduct a traffic stop

of his vehicle nor probable cause to arrest him. Following a hearing, the trial court denied

the motion. Appellant then entered a plea of “No Contest.”




                                             2

Case No. 2021-L-017
       {¶5}   The trial court sentenced appellant to two years of community control on

each count to be served concurrently to each other, subject to several sanctions and

conditions not directly relevant here.

       {¶6}   On appeal, appellant assigns one error for our review, which states:

       {¶7}   The trial court erred in denying Appellant’s Motion to Suppress, in
              violation of Article I, Section 14 of the Ohio Constitution and the
              Fourth and Fourteenth Amendments to the United States
              Constitution.

       {¶8}   “An appellate court’s review of a decision on a motion to suppress involves

issues of both law and fact.” State v. Eggleston, 11th Dist. Trumbull No. 2014-T-0068,

2015-Ohio-958, ¶18. “‘When considering a motion to suppress, the trial court assumes

the role of trier of fact and is therefore in the best position to resolve factual questions and

evaluate the credibility of witnesses.’” State v. Freshwater, 11th Dist. Lake No. 2018-L-

117, 2019-Ohio-2968, ¶4, quoting State v. Burnside, 110 Ohio St.3d 152, 2003-Ohio-

5372, ¶8. As such, the appellate court must accept the trial court’s findings of fact if they

are supported by competent, credible evidence. State v. Jones, 11th Dist. Ashtabula No.

2001-A-0041, 2002-Ohio-6569, ¶16, citing State v. Guysinger, 86 Ohio App.3d 592, 594

(4th Dist.1993).   “Accepting these findings of facts as true, a reviewing court must

independently determine as a matter of law, without deference to the trial court’s

conclusion, whether they meet the appropriate legal standard.” Jones, supra, citing State

v. Curry, 95 Ohio App.3d 93, 96 (8th Dist.1994).

       {¶9}   Under this assignment of error, appellant argues that neither of the traffic

violations provided Patrolman Cook with sufficient reasonable suspicion to stop the

vehicle. It is well established that “[a]n officer’s observation of a traffic violation provides

probable cause to stop a vehicle.” Freshwater, supra, at ¶7, citing Eggleston, supra, at

                                               3

Case No. 2021-L-017
¶20. At the suppression hearing, the Patrolman testified to two traffic violations: stopping

beyond the stop bar and improper turn. Appellant challenges both.

       {¶10} First, he challenges the stop bar violation on the grounds that the Wickliffe

City Ordinance 331.18(a) conflicts with R.C. 4511.43(A), and argues that applying W.C.O.

331.18(a), he did not commit any traffic violation.

       {¶11} R.C. 5411.43(A), which discusses violations pertaining to a stop sign, states

in pertinent part:

       {¶12} Except when directed to proceed by a law enforcement officer, every
             driver of a vehicle or trackless trolley approaching a stop sign shall
             stop at a clearly marked stop line, but if none, before entering the
             crosswalk on the near side of the intersection, or, if none, then at the
             point nearest the intersecting roadway where the driver has a view
             of approaching traffic on the intersecting roadway before entering it.
             * * * Id.

       {¶13} However, W.C.O. 331.18, entitled Operation of Vehicle at Yield Signs,

pertains not to stop signs, but yield signs; thus R.C. 5411.43(A) and W.C.O. 331.18 are

incomparable. Further, as appellant was stopped for a stop bar violation, W.C.O. 331.18

is entirely inapplicable here. The Wickliffe ordinance pertaining to stop signs is W.C.O.

331.19 and is near verbatim to R.C. 4511.43(A), with the only difference pertaining to the

application to trackless trollies. Thus, appellant’s argument of a material discrepancy

between the Wickliffe City Ordinance and the Ohio Revised Code regarding stop signs is

mistaken.

       {¶14} Appellant also challenges the Patrolman’s ability to see the stop sign

violation due to his location behind appellant and the late time of day. Though it was after

sunset, the Patrolman was about a car and half length behind appellant. The Patrolman

testified that he was able to see the violation and was familiar with the area. Given that


                                             4

Case No. 2021-L-017
the trial court was in the best position to determine the veracity of the Patrolman’s

statements and that nothing in the record contradicted his testimony, we determine the

trial court’s finding is supported by competent, credible evidence. Thus, we find no

reversible error on these grounds.

       {¶15} Second, appellant challenges the improper turn violation. He does not

dispute that he turned from the southbound curb lane into the leftmost westbound lane,

but instead asserts the Patrolman committed a mistake of law as to the turn violation.

R.C. 4511.36(A) states in pertinent part:

       {¶16} The driver of a vehicle intending to turn at an intersection shall be
             governed by the following rules:

       {¶17} (1) Approach for a right turn and a right turn shall be made as close
             as practicable to the right-hand curb or edge of the roadway.

       {¶18} Appellant argues that the law does not absolutely require a turn into the

curb lane and that the state failed to show that it was practicable for appellant to turn into

the curb lane.    The statute, however, states the turn “shall be” made as close as

practicable to the curb. Thus, unless there is an obstruction, a driver must turn into the

curb lane. After being shown pictures of the intersection in question, Patrolman Cook

testified that the condition of the roadway in the pictures were the same as they were on

the night in question. The pictures clearly depict no obstruction or reason why it would

not have been practicable for appellant to turn into the curb lane.           Thus, we find

appellant’s contentions to be without merit.

       {¶19} As either violation alone would have allowed the Patrolman to legally stop

the vehicle, we find the court did not err in denying the motion to suppress. Appellant’s

sole assignment of error is without merit.


                                               5

Case No. 2021-L-017
      {¶20} The judgment of the Lake County Court of Common Pleas is affirmed.



THOMAS R. WRIGHT, J.,

MATT LYNCH, J.,

concur.




                                        6

Case No. 2021-L-017